RAYFIEL, District Judge.
On April 22, 1960 I filed my opinion herein, 183 F.Supp. 790, 794, denying the plaintiff’s application for a preliminary injunction. Although I indicated in my said opinion that “district courts do not have jurisdiction to review Board action with respect to representation matters under Section 9 of the Act [29 U.S.C.A. *856§ 159]”, I failed to pass upon the defendant’s cross-motion to dismiss the complaint. Accordingly, the defendant’s motion is hereby granted.
There was this day submitted to me, for signature, a proposed order dismissing the complaint, together with a Notice of the Proposed Settlement thereof and a certificate of service of such Notice. The Notice of Settlement is dated May 4th and was returnable at 10 o’clock on May 4th. The Notice of Settlement bears in the lower left hand corner thereof, the following:
“Rec’d.
M. A. Frank
5/4/60,”
indicating that it was received by Mr. Frank, attorney for the plaintiff, on May 4th. There is no indication, however, as to the hour of the service thereof. Accordingly, I shall not sign the said proposed order. A new order, incorporating provisions for both the denial of the preliminary injunction and the dismissal of the complaint should be settled on two days notice.